DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to papers filed July 28, 2022. The amendments have been thoroughly reviewed and entered.   Any previous objection/ rejection not repeated herein has been withdrawn.
The previous rejections in the Office Action dated April 07, 2022 are withdrawn in view of the amendments. Applicant's arguments have been thoroughly reviewed but are deemed moot in view of the amendments, withdrawn rejections and new grounds for rejection. New grounds for rejection, necessitated by the amendments, are discussed. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “analysis subsystem” and “automation subsystem” in claims 1, 11 and 18.  The examiner does not consider these limitations known “terms of art” since they can be defined differently in different prior art. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the varied reaction conditions include a plurality of reaction conditions that each vary with a plurality of values”. It is not clear what applicant means by “plurality of values”.  Same deficiency was found in claims 11 and 18.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agrafiotis et al., (US 6,421,612; hereinafter Agrafiotis).
As to claims 1, and 11, Agrafiotis teaches an apparatus for reaction screening and optimization and method of performing the same, comprising: 
a substrate including a plurality of reaction vessels (microwell plate); 
a dispensing subsystem including a dispenser (liquid transfer robot (not shown)) configured and arranged to deliver reagents to the plurality of reaction vessels for a plurality of reaction mixtures of the reagents in accordance with experimental design parameters, the experimental design parameters including a set of synthetic routes to reach a target end product according to varied reaction conditions for a plurality of reactions, wherein the varied reaction conditions include a plurality of reaction conditions that vary with a plurality of values and including at least one of different reagents and different reagent concentrations (the Synthesis Module 112 can retrieve and selectively combine Reagents 114 from the Reagent Inventory 116, in accordance to a prescribed chemical synthesis protocol); 
at least one reactor module including an energy emitter (the Robotic Synthesis Instructions 204 can also specify chemical and/or physical conditions, such as temperature length of time, stirring, etc. for mixing of the specified Reagents 114, which indicates the use of at least a thermal module) configured and arranged to output energy to drive the plurality of reactions of the reaction mixtures within the plurality of reaction vessels in parallel and at a temperature and in accordance with the experimental design parameters; 
an analysis subsystem (preferably, the structure and composition analysis module is implemented using a liquid chromatograph device and/or a mass spectrometer. In one embodiment, a sampling robot (not shown) transfers aliquots from the 96 wells to a coupled liquid chromatography-mass spectrometry system to perform sample analysis) configured and arranged to analyze compositions contained in the plurality of reaction vessels after the reactions have begun;
an automation subsystem (robot arm moves reaction containers from different modules, that is the functions of the Synthesis Module and the Analysis Module can be performed manually, robotically, or by any combination thereof) configured and arranged to selectively move the plurality of reaction vessels from a location proximal to the dispensing subsystem to the at least one reactor module based on experimental design parameters; and 
control circuitry configured and arranged to provide the experimental design parameters to the dispensing subsystem and the automation subsystem for feedback control of the plurality of reactions and to identify optimum reaction conditions for the target end product based on the analysis of the compositions received from the analysis subsystem, the optimum reaction conditions including a set of reaction conditions to form the target end product as optimized for an objective, the set of reaction conditions including select values for each of the plurality of reaction conditions as defined by the experimental design parameters (see column 7 et seq. see Figs. 1-13). 
Note: Agrafiotis does not specifically teach the analysis being at a speed on an order of one reaction per second, such a limitation is merely an intended use which the prior art would inherently be capable of doing, the only distinction between applicant’s claims and the prior art is recited functional language. It is incumbent upon Applicant to show that the application disclosed by the prior art is not actually capable of performing such functions.  See In re Ludtke, 169 USOQ 563 (CCPA 1971).  
As to claim 2, Agrafiotis teaches the control circuitry is configured and arranged to provide the feedback control by adjusting the varied reaction conditions for a plurality of additional reactions based upon comparing previous reaction results with optimal reaction product yields stored in the analysis subsystem and providing the adjusted varied reaction conditions as revised experimental design parameters to the dispensing subsystem and the automation subsystem (see col. 9, line 56 et seq.) 
Again, the wherein the speed of an order of one reaction per second includes a speed of up to one reaction per second is considered an intended result.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3-9, 10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Agrafiotis in view of Lemmo et al., (US 2007/0021929; hereinafter “Lemmo”).
As to claim 3 and 18, Agrafiotis teaches the varied reaction conditions include exposure to different temperatures for different periods of time and the optimum reaction conditions including the set of reaction conditions include values for at least one reagents, reagent concentrations and temperature and period of time (see col. 9, line 1 et seq.) However, Agrafiotis does not explicitly disclose the reaction vessels are independently selectable from one another, and the automation subsystem is further configured and arranged to selectively move a first of the plurality of reaction vessels to a first location associated with the at least one reactor module, selectively move a second of the plurality of reaction vessels to a second location associated with the at least one reactor module, and move each of the first and second of the plurality of reaction vessels to a location proximal to the analysis subsystem upon completion of the respective reactions. 
In the related art of reaction screening and optimization, Lemmo teaches the reaction vessels are independently selectable from one another, and the automation subsystem is further configured and arranged to selectively move a first of the plurality of reaction vessels to a first location associated with the at least one reactor module, selectively move a second of the plurality of reaction vessels to a second location associated with the at least one reactor module, and move each of the first and second of the plurality of reaction vessels to a location proximal to the analysis subsystem upon completion of the respective reactions (see para [0079], [0101] et seq.)
Accordingly, it would have been obvious to one of ordinary skill in the art at time the claimed invention was effectively filed to modify Agrafiotis, with the use of selectively move independent reaction vessels into different modules, like that taught by Lemmo, for the as Lemmo teaches it would be beneficial to have computer-controlled automated systems for high-throughput processing, screening, and analyzing of a large number of samples held in individual sample vials. Additionally, it would be beneficial to have computer systems, computer methods, and computer-program products for designing, preparing, processing, screening, and analyzing formulations of active compounds held in removable sample vials in computer-designed arrays for high-throughput processing. 
As to claim 4, Agrafiotis teaches the dispensing subsystem includes a dispenser selected from the group consisting of: a liquid dispenser (see para [0698] et seq.); and the analysis subsystem includes an analyzer selected from the group consisting of: a liquid chromatography-mass spectrometer (LC-MS) or a spectroscopic imager, and a combination thereof (the Analysis Module(s) 118 optionally include a Structure and Composition Analysis Module 414 to obtain two dimensional structure and composition data relating to the compounds. Preferably, the structure and composition analysis module 414 is implemented using a liquid chromatograph device and/or a mass spectrometer. In one embodiment, a sampling robot (not shown) transfers aliquots from the 96 wells to a coupled liquid chromatography-mass spectrometry  system to perform sample analysis.) 
As to claim 5, Agrafiotis teaches the at least one reactor module includes the energy emitter configured and arranged to provide an energy output toward the plurality of reaction vessels and thereby drive the plurality of reactions, wherein the objective is selected from the group consisting of: yield, selectivity, purity, time, cost and a combination thereof (see col. 10, line 19 et seq.) 
As to claims 6 and 17, Agrafiotis teaches the analysis subsystem includes mass spectrometer.  However, Agrafiotis does not specifically teaches the use of a direct analysis in real time (DART)-mass spectrometer (MS) configured and arranged to provide a beam of gas directed toward each reaction mixture sequentially and configured to carry a sampling of each reaction mixture to the DART-MS.  However, it would have been obvious to one of ordinary skill to determine the optimum detector based on based on considerations such as cost or availability.
As to claim 7, Lemmo teaches the automation subsystem is further configured and arranged to move the reaction mixtures from the at least one reactor module to a location proximal to the analysis subsystem, and wherein the analysis subsystem is configured and arranged to emit an analysis beam emitted toward each of the plurality of reaction vessels that is approximately parallel to a top portion of the reaction vessels (see Fig. 7A)
As to claim 9, Lemmo teaches the control circuitry and the automation subsystem are further configured and arranged to seal each of the plurality of reaction vessels prior to the plurality of reactions being driven within the reaction vessels, and to unseal each of the plurality of reaction vessels mid-reaction to introduce other reagents, to sample the reaction mixture, or prior to the analysis of at least one of the compositions (see para [0079] et seq.) 
As to claim 10, Agrafiotis teaches the at least one reactor module includes a plurality of reactor modules configured and arranged to drive the plurality of reactions in parallel and at a plurality of different temperatures, and each of the reactor modules includes a thermal energy emitter configured and arranged to provide thermal energy toward at least a portion of the plurality of reaction mixtures (see col. 7, line 25 et seq.) 
	As to claim 12, Lemmo teaches including selectively moving the plurality of reaction vessels to a location proximal to an analysis subsystem responsive to the plurality of reactions being driven to completion, wherein the compositions are analyzed by the analysis subsystem (see para [0077] et seq.) 	
As to claim 13, Agrafiotis teaches delivering the different amounts of reagents using the dispensing subsystem further includes providing a plurality of reaction mixtures having different concentrations of reagents to different reaction vessels of the plurality of reaction vessels according to the experimental design parameters (see para col. 9, line 1 et seq.) 
As to claim 14, Agrafiotis teaches identifying the optimum reaction conditions for the target end product further includes identifying optimized experimental design parameters selected from the group consisting of: reagents, concentration of reagents, temperature, time, stoichiometry, and a combination thereof (see col. 9, line 1 et seq.) 	
As to claim 15, Agrafiotis teaches including providing, based on the analysis of the compositions, adjusted varied reaction conditions for a plurality of additional reactions designed to reach revised optimum reaction conditions for the target end product, using machine learning (col. 23, line 25 et seq.) and providing the adjusted varied reaction conditions as revised experimental design parameters to the dispensing subsystem and the automation subsystem (see for example claims 4 and 5) 
As to claim 16, Agrafiotis teaches identifying the revised optimum reaction conditions for the target end product includes using the revised experimental design parameters to run an additional test and further optimizing reaction conditions from an analysis of the compositions therefrom (see col. 3, line et seq.) 
As to claim Lemmo, teaches the automation subsystem further includes a movable arm and a distribution chamber configured and arranged to contain a plurality of caps for the plurality of reaction vessels, wherein the movable arm and distribution chamber are configured and arranged to distribute the plurality of caps for the plurality of reaction vessels and to seal the plurality of reaction vessels using the distributed plurality of caps (see para [0079] et seq.) 
As to claim 20, Lemmo teaches a dispensing subsystem configured and arranged to deliver reagents to the plurality of reaction vessels for the plurality of reaction mixtures having the varied reaction conditions, wherein: the automation subsystem configured and arranged to selectively move the plurality of reaction vessels from a location proximal to the dispensing subsystem to the at least one reactor module; and the control circuitry configured and arranged to provide the experimental design parameters to the dispensing subsystem, the experimental design parameters including identification of reagents, concentration of reagents for each of the plurality of reaction vessels, and the varied reaction conditions (see para [0107] et seq.)
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Agrafiotis and Lemmo in view of Butler et al., (US 4,928,015; hereinafter “Butler”).
As to claim 8, the combination of Agrafiotis and Lemmo teaches the invention substantially as claimed except for including sensor circuitry configured and arranged to detect an audio frequency signal to the control circuitry in response to the analysis beam sampling of each reaction mixture, wherein the control circuitry is further configured and arranged to compare the detected audio frequency signal to a threshold audio frequency and therefrom verify whether analysis is occurring.  Butler teaches the apparatus 23 differs from conventional grating or prism instruments in that wavelength determination is accomplished by modulating the amplitude of each wavelength of the emitted radiation at its own unique audio range frequency via a scanning Michelson interferometer. The interferometer used was a Mattson SIRIUS 100, equipped with a KBr/Ge beam splitter. The light source was a conventional ceramic glower emitting a broad band infrared radiation, which is close to white light (the latter having all frequencies generally intense). The cell 22 was a Wilks 20 meter variable path cell used in the 14th order resulting in an effective pathlength of 21.75 meters. An interference pattern results from use of an interferometer giving amplitude modulation of each radiation wavelength at its own unique audio range frequency. 
Accordingly, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the instant invention to have included in the combined system of  the gas analysis of Butler since Butler recognizes that the existing an analysis time is not sufficiently fast for the demands of new applications. If the total hydrocarbon analyzer, quadropole mass spectrometer, and constant volume sampling unit could be eliminated, the cost of the system would be significantly reduced. If the remaining components could be improved in response time, the speed of data collection could be increased significantly. Furthermore, if the data could be processed in real time (during the test), the utility of information would be greatly enhanced because adjustments can be made immediately and effects of the adjustments can be seen (see Butler abstract).
Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure include:
 US 2020/0316552 to Lim et al., directed to modular chemical reaction systems and methods of using such chemical reaction systems. The disclosed systems can have a substrate layer and a plurality of modules selectively mounted to an outer surface of the substrate layer. The substrate layer can include flow connectors that cooperate with the modules to form a fluid flow pathway for performing at least one step of a chemical reaction. At least one of the modules can be a process module, such as a reactor or separator. The modules can also include at least one regulator module. The system can also include at least one analysis device that analyzes at least one characteristic of the chemical reaction as the reaction occurs. The system can also include processing circuitry that monitors and/or optimizes the chemical reaction based on feedback received from the analysis device or other system components.
WO 2007/148130 which teaches relates to methods and systems for de novo iterative synthesis, an automated iterative drug discovery method and system providing for rapid identification and synthesis of novel compounds.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P. Kathryn Wright/Primary Examiner, Art Unit 1798